DETAILED ACTION
This Action is a response to the filing received 1 June 2020. Claims 1-32 were originally presented, but claim 21-32 were canceled in a reply filed 12 November 2020. Claims 1-20 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-17 of U.S. Patent No. 10,235,439. Claims 1, 3, 5-9, 13 and 15 are further unpatentable over claims 33-40 of U.S. Patent No. 10,235,439. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in the present claims is found in the claims of the reference patent. See below for .

Current Application
U.S. 10,235,439
1. (Original) A system for business process outsourcing in a cloud computing environment, including a computer-implemented data warehouse that is capable of being accessed and operated by at least one computer system user client device that is connected to the cloud computing environment, the system comprising:
1. A system for business process outsourcing in a cloud computing environment, including a computer-implemented data warehouse that is capable of being accessed and operated by at least one computer system user client device that is connected to the cloud computing environment, the system comprising:
a computer system capable of being connected to the cloud computing environment and capable of authorizing the at least one computer system user to connect predetermined access levels to the cloud computing environment; and the computer-implemented data warehouse further including:
a computer system capable of being connected to the cloud computing environment and capable of authorizing the at least one computer system user to connect predetermined access levels to the cloud computing environment; and the computer-implemented data warehouse further including:
(A) a computer-implemented data acquisition layer configured to receive input data from at least one data source;
(A) a computer-implemented data acquisition layer configured to receive input data from at least one data source;
(B) a computer-implemented platform layer including: 
(1) a data hub inbound layer configured to receive the input data from the at least one data source in a controlled and auditable manner, to perform preprocessing of the input data; 
(2) a core layer configured to receive the input data from the data hub inbound layer, the core layer including: 
(a) a processing engine configured to process the input data and to generate a plurality of data marts based on at least one model and at least one rule; 
(b) an at least one database for storing the processed data; 
(c) an at least one repository database storing the at least one model and the at least one rule specified by the at least one computer system user; and
(B) a computer-implemented platform layer including: (1) a data hub inbound layer configured to receive the input data from the at least one data source in a controlled and auditable manner, to perform preprocessing of the input data; (2) a core layer configured to receive the input data from the data hub inbound layer, the core layer including: (a) a processing engine configured to: apply a first model and at least one rule of a first set of rules to the input data to generate a plurality of first level interim marts comprising firstReply to Office Action of May 3, 2018TC/A.U. 2191 data, wherein the first data is input data processed in accordance with the at least one model and the at least one rule, and the first model and the first set of rules are defined and specific for the first level interim marts, apply a second model and at least one rule from a second set of rules to the first data from the first level interim marts and second data from an additional source to generate second level interim marts comprising third data, wherein the third data is the first data and the second data processed in accordance with the second model and the one rule form the second set of rules, and the second model and the second set of rules are defined and specific for the second level interim marts, apply a third  model and at least one rule from a third set of rules to the third data from the second level interim marts to generate a plurality of data marts comprising processed data, wherein the processed data is the third data processed in accordance with the at least the third model and the at least one rule from the third set of rules, and the third model and the third set of rules defined and specific for the plurality of data marts; (b) an at least one database for storing the processed data; (c) an at least one repository database storing the at least one model and the at least one rule specified by the at least one computer system user; and
wherein the platform layer includes being configured to provide data lineage tracking from the at least one data source to the at least one computer system user.
(d) the processing engine to generate data lineage tracking from the at least one data source to the at least one computer system user, the data lineage tracking to track processing of the input data and second data through the first level interim marts, the second level interim marts, and the plurality of data marts to the at least one computer system user, the data lineage tracking to enable updating of at least one of the plurality of data marts based on changes in data; and
(3) a data hub outbound layer configured to receive data from the plurality of data marts; and
(3) a data hub outbound layer configured to receive data from the plurality of data marts; and
(C) an information delivery layer configured to receive the data from the plurality of data marts, to format the received data from the plurality of data marts, and to provide the formatted data from the plurality of data marts to the at least one computer system user.
(C) an information delivery layer configured to receive the data from the plurality of data marts, to format the received data from the plurality of data marts, and to provide the formatted data from the plurality of data marts to the at least one computer system user.


2. (Original) The system of claim 1, wherein the at least one model and the at least one rule include being programmable by the at least one computer system user.
2. (Original) The system of claim 1, wherein the at least one model and the at least one rule include being programmable by the at least one computer system user.


3. (Original) The system of claim 1, wherein the data marts include being auto- refreshed on realtime basis.
3. (Original) The system of claim 1, wherein the data marts include being auto- refreshed on realtime basis.


4. (Original) The system of claim 1, wherein the processing engine modifies the input data to create a new data set.
4. (Original) The system of claim 1, wherein the processing engine modifies the input data to create a new data set.


5. (Original) The system of claim 1, wherein the input data includes being controlled and stored in the computer-implemented platform layer "As 



6. (Original) The system of claim 5, wherein "Sysdate" includes a date and time data is entered into the system.
6. (Original) The system of claim 5, wherein "Sysdate" includes a date and time data is entered into the system.


7. (Original) The system of claim 5, wherein "As Of” includes a date and time when reported data is correct.
7. (Original) The system of claim 5, wherein "As Of” includes a date and time when reported data is correct.


8. (Original) The system of claim 7, wherein "As At" includes an exact date and time "As Of' data is inserted.
8. (Original) The system of claim 7, wherein "As At" includes an exact date and time "As Of' data is inserted.


9. (Original) The system of claim 5, wherein each input data includes an "As Of," an "As At," and a "Sysdate" time and date associated with it.
9. (Original) The system of claim 5, wherein each input data includes an "As Of," an "As At," and a "Sysdate" time and date associated with it.


10. (Original) The system of claim 1, wherein the system includes a multi-tenant environment.
10. (Original) The system of claim 1, wherein the system includes a multi-tenant environment.


11. (Original) The system of claim 1, wherein the system includes being used concurrently by multiple system users.
11. (Original) The system of claim 1, wherein the system includes being used concurrently by multiple system users.


12. (Original) The system of claim 11, wherein multiple system users include being a combination of at least one computer system and at least one human user.
12. (Original) The system of claim 11, wherein multiple system users include being a combination of at least one computer system and at least one human user.


14. (Original) The system of claim 1, wherein the system can be integrated in a cloud computing environment.
14. (Original) The system of claim 1, wherein the system can be integrated in a cloud computing environment.


15. (Original) The system of claim 1, further includes a security framework that further includes at least one of a single and a multifactor authentication option.
15. (Original) The system of claim 1, further includes a security framework that further includes at least one of a single and a multifactor authentication option.


16. (Original) The system of claim 1, wherein the information delivery layer further includes at least one data proxy is capable of being connected to standard BI tools.
16. (Original) The system of claim 1, wherein the information delivery layer further includes at least one data proxy is capable of being connected to standard BI tools.


17. (Original) The system of claim 16, wherein the BI tools includes being be connected to the system through a secure web service cloud.
17. (Original) The system of claim 16, wherein the BI tools includes being be connected to the system through a secure web service cloud.


A system for business process outsourcing in a cloud computing environment, including a computer-implemented data warehouse that is capable of being accessed and operated by at least one computer system user client device that is connected to the cloud computing environment, the system comprising:
33. (Currently Amended) A computer-implemented method for generating data marts for deployment in a cloud environment 
a computer system capable of being connected to the cloud computing environment and capable of authorizing the at least one computer system user to connect predetermined access levels to the cloud computing environment; and the computer-implemented data warehouse further including:
that can be accessed by system user client devices having authorization to access the cloud environment, comprising:
(A) a computer-implemented data acquisition layer configured to receive input data from at least one data source;
receiving, by a computer-implemented data acquisition layer, the input data from the at least one data source
(B) a computer-implemented platform layer including: 
(1) a data hub inbound layer configured to receive the input data from the at least one data source in a controlled and auditable manner, to perform preprocessing of the input data; 
(2) a core layer configured to receive the input data from the data hub inbound layer, the core layer including: 
(a) a processing engine configured to process the input data and to generate a plurality of data marts based on at least one model and at least one rule; 
(b) an at least one database for storing the processed data; 
(c) an at least one repository database storing the at least one model and the at least one rule specified by the at least one computer system user; and
receiving, by a computer-implemented data acquisition layer, the input data from the at least one data source in a controlled and auditable manner, to perform preprocessing of the input data; applying, by a computer-implemented platform layer, at least one model from a plurality of models and at least one rule from a plurality of rules to the input data to generate a plurality of first level interim marts comprising first data, wherein the plurality of models and the plurality of rules are stored in an at least one repository database and the first data is input data processed in accordance with the at least one model and the at least one rule defined and specific for the plurality of first level interim marts; applying, by a computer-implemented platform layer, at least one model from the plurality of models and at least one rule from the plurality of rules to the first data from the first level interim marts and second data from an additional source to generate second level interim marts comprising third data, wherein the third data is the first data and the second data processed in accordance with the at least one model and at least one rule defined and specific for the second level interim marts; applying, by a computer-implemented platform layer, at least one model of the plurality of models and at least one rule of the plurality of rules to the third data from the second level interim marts to generate a plurality of data marts comprising processed data, wherein the processed data is the third data processed in accordance with the at least one model and the at least one rule defined and specific for the plurality of data marts;  6Appl. No. 14/824,113Docket No.: 8175STS0319CP Response Dated October 3, 2018Examiner: Lyons, Andrew M Reply to Office Action of May 3, 2018TC/A.U. 2191 storing, by a computer-implemented platform layer, the processed data in at least one database;
wherein the platform layer includes being configured to provide data lineage tracking from the at least one data source to the at least one computer system user.
generating, by a computer-implemented platform layer, data lineage tracking from the at least one data source to the at least one computer system user, the data lineage tracking to track processing of the input data and second data through the first level interim marts, the second level interim marts, and the plurality of data marts to the at least one computer system user, the data lineage tracking to enable updating of at least one of the plurality of data marts based on changes in data;
(3) a data hub outbound layer configured to receive data from the plurality of data marts; and (C) an information delivery layer configured to receive the data from the plurality of data marts, to format the received data from the plurality of data marts, and to provide the formatted data from the plurality of data marts to the at least one computer system user.
receiving, by an information delivery layer, the processed data from the plurality of data marts; formatting, by the information delivery layer, the processed data from the plurality of data marts; and providing, by the information delivery layer, the formatted data from the plurality of data marts to the at least one computer system user.


3. (Original) The system of claim 1, wherein the data marts include being auto- refreshed on realtime basis.
34. (Previously presented) The computer-implemented method of claim 33, wherein the data marts include being auto-refreshed on realtime basis.


5. (Original) The system of claim 1, wherein the input data includes being controlled and stored in the computer-implemented platform layer "As Of," "As At," or "Sysdate" from multiple sources and dynamically created hierarchies.
35. (Previously presented) The computer-implemented method of claim 33, wherein the input data includes being controlled and stored in the computer- implemented platform layer "As Of," "As At," or "Sysdate" from multiple sources and dynamically created hierarchies.


6. (Original) The system of claim 5, wherein "Sysdate" includes a date and time data is entered into the system.
36. (Previously presented) The computer-implemented method of claim 35, wherein "Sysdate" includes a date and time data is entered into the system.


7. (Original) The system of claim 5, wherein "As Of” includes a date and time when reported data is correct.
37. (Previously presented) The computer-implemented method of claim 35, wherein "As Of includes a date and time when reported data is correct.


8. (Original) The system of claim 7, wherein "As At" includes an exact date and time "As Of' data is inserted.
38. (Previously presented) The computer-implemented method of claim 37, wherein "As At" includes an exact date and time "As Of data is inserted.

39. (Previously presented) The computer-implemented method of claim 35, wherein each input data includes an "As Of," an "As At," and a "Sysdate" time and date associated with it.


15. (Original) The system of claim 1, further includes a security framework that further includes at least one of a single and a multifactor authentication option.
40. (Previously presented) The computer-implemented method of claim 33, comprising, enabling, via a security framework, a single and a multifactor authentication option for the system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Linstedt, Daniel Eames, U.S. 2002/0161778 A1 (hereinafter referred to as “Linstedt”) in view of Mullen et al., U.S. 7,003,560 B1 (hereinafter referred to as “Mullen”).

Regarding claim 1, Linstedt teaches: A system for business process outsourcing in a cloud computing environment, including a computer-implemented data warehouse that is capable of being accessed and operated by at least one computer system user client device that is connected to the cloud computing environment (Linstedt, e.g., ¶7, “a data migration, data integration, data warehousing, and business intelligence system…” See also, e.g., ¶8, “includes providing an implementation team…to manage the implementation…at client sites…” Examiner’s note: the indication of a user or set of users at a client site indicates both a cloud computing environment and that the business process is being outsourced, i.e., to the system disclosed in Linstedt from the client site. That the Linstedt system envisions a cloud computing environment is further supported by, e.g., ¶19, “The system 20 includes seven major data storage areas that can be combined on a single platform, replicated across platforms, or reside on multiple platforms…” which are remote from the end user/corporate portal; further disclosure regarding a cloud computing environment is supported by Mullen, also relied upon herein), the system comprising:
	a computer system capable of being connected to the cloud computing environment… (Linstedt, e.g., ¶36, “corporate portals (i.e., end users) represented by box 85.”); and
	the computer-implemented data warehouse further including:
	(A) a computer-implemented data acquisition layer configured to receive input data from at least one data source (Linstedt, e.g., ¶18, “system 20 interacts with source systems 25…from which data is desired…includes some, if not all, of the massive amounts of data collected by a business using the source systems 25…”);
	(B) a computer-implemented platform layer including:
	(1) a data hub inbound layer configured to receive the input data from the at least one data source in a controlled and auditable manner, to perform preprocessing of the input data (Linstedt, e.g., ¶29, “profiling and cleansing module profiles data by analyzing sources systems and determining a content, a structure, and a quality, of the data delivered from the source systems 25. A normalized data model is then generated…profiling and cleansing module 30 cleanses the data from the source systems 25 by synchronizing, organizing, and integrating the content…” See also, e.g., ¶24, “Profiled and cleansed data from the profiling and cleansing module 30 is delivered to a storage area 35…Metrics and metadata representative of the profiling and cleansing processes may also be saved in a metrics and metadata repositories…” Examiner’s note: the profiling and cleansing module receives input data from the one or more source systems 25, and performs preprocessing (profiling and cleaning), and the process therein is controlled (i.e., modeled and normalized) and auditable (via the collection and maintenance of metadata and metrics related to the processes). Examiner further notes that the staging area 40 can be considered the data hub inbound layer, which receives the data from the plurality of source systems 25 which are first processed into storage area 35, and wherein ETL processing is performed (i.e., a manner that is controlled and auditable));
	(2) a core layer configured to receive the input data from the data hub inbound layer, the core layer including:
	(a) a processing engine configured to process the input data and to generate a plurality of first level interim marts comprising first data (Linstedt, e.g., ¶26, “data from the storage area 35 is delivered to the staging area…staging area 40 may receive data directly from the source systems 25 [or]…be loaded in parallel from the storage area 35 and the source systems 25…” See also, e.g., ¶27, “staging area 40 is designed with independent table structures in a parallel configuration to allow for a high degree of tuning…”) based on at least one model (Linstedt, e.g., ¶20, “Data from source systems 25 is delivered to a profiling and cleansing module 30…profiles data by analyzing sources systems 25 and determining a content, a structure, and a quality, of the data delivered from the source systems 25. A normalized data model is then generated…”) and at least one rule (Linstedt, e.g., ¶22, “A typical cleansing engine can parse, correct, standardize, enhance, match, and consolidate source data…Other components of the cleansing engine handle tie-breaking configuration rules and scanning of free-form fields”);
	(b) an at least one database for storing the processed data (Linstedt, e.g., ¶30, “fourth storage area 55, sometimes referred to as a data mart...” Examiner’s note: ¶¶30-31 described aggregation and/or querying of data from data mart 55, supporting the overall suggestion that the data mart may be a database);
	(c) an at least one repository database storing the at least one model and the at least one rule specified by the at least one computer system user (Linstedt, e.g., ¶35, “data in the metadata repository 65 facilitates understanding of the cycle and flow of data from one end of system 20 to the other and provides knowledge about the processes taking place in the system 20, how the processes link together, and what happens to the data as it flows from storage area to storage area…” Examiner’s note: the “star schema,” “data modeling,” and “business rules” of at least ¶¶29-30, cited above, are examples of “the cycle and flow of data” and “what happens to the data as it flows from storage area to storage area.” Accordingly, the metadata repository may be interpreted as a repository database storing the model(s) and rule(s) disclosed above); and
	(3) a data hub outbound layer configured to receive data from the plurality of data marts (Linstedt, e.g., ¶36, “Data from the fourth storage area 55 and data collection area 57 is transferred to a BI and DSS module 75.”); and
	(C) an information delivery layer configured to receive the data from the plurality of data marts, to format the received data from the plurality of data marts, and to provide the formatted data from the plurality of data marts to the at least one computer system user (Linstedt, e.g., ¶36, “the BI and DSS module 75 includes analysis tools, report generator tools, and data mining tools…can also be passed on to various corporate portals (i.e., end users)…” Examiner’s note: the data is received by the BI and DSS module from the data marts (fourth storage area 55), formatted (analysis, report), and passed on to the computer system user (end user) via corporate portal 85).
	Linstedt does not teach that the computer system may be authorized to connect to the cloud computing environment at predetermined access levels. However, Mullen does teach: [capable of authorizing the at least one computer system user to connect] predetermined access levels [to the cloud computing environment] (Mullen, e.g., 36:26-37, “security tools 98 can provide access to the data warehouse computing system 20…through the user of role based access control…associates a job function/role to a set of resources on the data warehouse computing system 20, and then assigns the user to a particular role”) for the purpose of providing a layer of security by permitting access to specific user archetypes to specified data (Mullen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the data warehouse providing system and method of Linstedt to provide that the computer system may be authorized to connect to the cloud computing environment at Id.).

Regarding claim 2, the rejection of claim 1 is incorporated, and Linstedt further teaches: wherein the at least one model and the at least one rule include being programmable by the at least one computer system user (Linstedt, e.g., ¶51, describing data modeler/data architect who performs data design and implementation of business rules. See also, e.g., ¶30, describing the business analyst as performing business analysis and data modeling).

Regarding claim 3, the rejection of claim 1 is incorporated, and Linstedt further teaches: wherein the data marts include being auto-refreshed on realtime basis (Linstedt, e.g., ¶30, “…end users need data as quickly as possible to make business decisions based on current and up-to-date data.” Examiner’s note: this paragraph describes the function and design of the data marts).

Regarding claim 4, the rejection of claim 1 is incorporated, and Linstedt further teaches: wherein the processing engine modifies the input data to create a new data set (Linstedt, e.g., ¶22, describing the process of cleansing source data, and ¶23, “final view of profiled and cleansed source data is much more accurate than the data originally present in the disparate source system.” Examiner’s note: through each of the further metagates described throughout Linstedt 

Regarding claim 10, the rejection of claim 1 is incorporated, and Mullen further teaches: wherein the system includes a multi-tenant environment (Mullen, e.g., 6:25-27, “preferred data warehouse computing system 20 includes at least one client 26 that is connected, via a network connection, to at least one server…”).

Regarding claim 11, the rejection of claim 1 is incorporated, and Mullen further teaches: wherein the system includes being used concurrently by multiple system users (Mullen, e.g., 6:25-27, “preferred data warehouse computing system 20 includes at least one client 26 that is connected, via a network connection, to at least one server…” Examiner’s note: there is no indication in Mullen that access is limited to a single client, especially as FIG. 2A specifically shows a plurality of clients at east of a plurality of locations).

Regarding claim 12, the rejection of claim 11 is incorporated, and Mullen further teaches: wherein multiple system users include being a combination of at least one computer system and at least one human user (Mullen, e.g., 6:18-24, “End-users 24 can access data stored within data warehouse computing system 20 through a client 26…client is any device that can process, send and receive digital signals…such as a microcomputer…”).

Regarding claim 13, the rejection of claim 1 is incorporated, and Linstedt further teaches: wherein the platform layer includes being configured to provide data lineage tracking from the at least one data source to the at least one computer system user (Linstedt, e.g., ¶35, “data in the metadata repository 65 facilitates understanding of the cycle and flow of data from one end of system 20 to the other end and provides knowledge about the processes taking place in the system 20, how the processes link together, and what happens to the data as it flows from storage area to storage area …” Examiner’s note: the recitation of “what happens to the data as it flows from storage area to storage area” is considered a data lineage tracking. ¶35 of Linstedt notes that “metadata repository 54 facilitates understanding of the cycle and flow of data from one end of the system 20 to the other …,” i.e., from source 25 to portal 85).

Regarding claim 14, the rejection of claim 1 is incorporated, and Linstedt further teaches: wherein the system can be integrated in a cloud computing environment (Linstedt, e.g., ¶19, “The system 20 includes seven major data storage areas that can be combined on a single platform, replicated across platforms, or reside on multiple platforms…” which are remote from the end user/corporate portal. This represents a cloud computing system, as consistent with the definition of the term “cloud computing” as generally understood in the art, which is network-based shared resource computing).

Regarding claim 15, the rejection of claim 1 is incorporated, and Mullen further teaches: a security framework that further includes at least one of a single and a multifactor authentication option (Mullen, e.g., 35:65-36:8, describing validation using passwords, PIN numbers, and other information a user may know. Given that Muller does not describe use of a single or a plurality of such user-known data, Examiner interprets this disclosure as consistent with “at least one of a single and a multifactor authentication option”).
Claims 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Linstedt in view of Mullen, and in further view of Morton, Steve, “A Sense of Perspective: How to use a Star Schema Data Warehouse to see any historical view you want,” Applied System Knowledge Ltd., presented at SeUGi 20: Paris, June 2002 (hereinafter referred to as “Morton”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Linstedt in view of Mullen does not teach that the input data includes being controlled and stored in the computer-implemented platform layer “As Of,” “As At,” or “Sysdate” from multiple sources and dynamically created hierarchies. However, Morton does teach: wherein the input data includes being controlled and stored in the computer-implemented platform layer “As Of,” “As At,” or “Sysdate” from multiple sources and dynamically created hierarchies (Morton, e.g., slide 15, “How Many Dates?” describing Warehouse Dates, when loaded, i.e., a date when data is loaded to the system; Examiner notes that Linstedt, as cited above with respect to claim 1, incorporated herein, discloses that input data may be received from multiple sources, and wherein the data mart is dynamically built and designed and rebuilt based on a model (i.e., a hierarchy) created by a business analyst) for the purpose of enabling the maintenance of a data lineage (Morton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the data warehouse providing system and method of Linstedt in view of Mullen to provide that the input data includes being controlled and stored in the computer-implemented platform layer “As Of,” “As At,” or “Sysdate” from multiple sources and dynamically created hierarchies as the disclosure of Morton shows that it was known to those of ordinary skill in the pertinent art to improve a data warehouse providing system and method by providing that the input data includes being controlled and stored in the computer-implemented platform layer “As Id.).

Regarding claim 6, the rejection of claim 5 is incorporated, and Morton further teaches: wherein “Sysdate” includes a date and time data is entered into the system (Morton, e.g., slide 15, “How Many Dates?” describing Warehouse Dates, when loaded, i.e., a date when data is loaded to the system).

Regarding claim 7, the rejection of claim 5 is incorporated, and Morton further teaches: wherein “As Of” includes a date and time when reported data is correct (Morton, e.g., slide 15, “How Many Dates?” describing Warehouse Dates, when loaded or updated, or slide 18, “Surrogate Keys,” From Date and To Date, wherein the date and time are correct between the two dates, and the reported data is correct “as of” the start date).

Regarding claim 8, the rejection of claim 7 is incorporated, and Morton further teaches: wherein “As At” includes an exact date and time “As Of” data is inserted (Morton, e.g., slide 15 and 18, wherein the previously described From Date (i.e., an as of data) would also be associated with a data updated date (i.e., a Warehouse Date of when updated)).

Regarding claim 9, the rejection of claim 5 is incorporated, and Morton further teaches: wherein each input data includes an “As Of,” an “As At,” and a “Sysdate” time and date associated with it (Examiner incorporates the disclosure of Morton as cited with respect to claims 6-8).

Claims 16 and 17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Linstedt in view of Mullen, and in further view of Marschall et al., U.S. 2011/0202497 A1 (hereinafter referred to as “Marschall”).

Regarding claim 16, the rejection of claim 1 is incorporated, but Linstedt in view of Mullen does not teach that the information delivery layer further includes at least one data proxy is capable of being connected to standard BI tools. However, Marschall does teach: wherein the information delivery layer further includes at least one data proxy is capable of being connected to standard BI tools (Marschall, e.g., ¶40, “transactional model proxy 140 may use the model information to transform the second request so that the transformed request includes specific tables and fields…transactional model proxy 140 may implement a service interface for communicating with a web service interface of a transaction data store…”) for the purpose of ensuring that data may be appropriately translated and communicated form the source to the user (Marschall, ibid.).
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the data warehouse providing system and method of Linstedt in view of Mullen to provide that the information delivery layer further includes at least one data proxy is capable of being connected to standard BI tools as the disclosure of Marschall shows that it was known to those of ordinary skill in the pertinent art to improve a data warehouse providing system and method by providing that the information delivery layer further includes at least one data proxy is capable of being connected to standard BI tools for the purpose of ensuring that data may be appropriately translated and communicated form the source to the user (Marschall, Id.).

Regarding claim 17, the rejection of claim 16 is incorporated, and Linstedt and Morton further teach: wherein the BI tools includes being be connected to the system through a secure web service cloud (Linstedt envisions a cloud computing environment as supported by, e.g., ¶19, “The system 20 includes seven major data storage areas that can be combined on a single platform, replicated across platforms, or reside on multiple platforms…” which are remote from the end user/corporate portal; further disclosure regarding a cloud computing environment is supported by Mullen, also relied upon herein. Mullen discloses that accesses to a data warehouse may be secured through access controls and authentication mechanisms as disclosed above).

Claim 18 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Honzal et al., U.S. 2010/0106747 A1 (hereinafter referred to as “Honzal”) in view of Linstedt.

Regarding claim 18, Honzal teaches: A computer-implemented method for generating a data mart for deployment in a cloud environment that can be accessed by system user client devices having authorization to access the cloud environment, comprising the steps of:
	(A) creating with a first computer data elements directed to at least a plurality of information elements that are capable of being applicable to a plurality of businesses and storing such data elements in a first cloud environment database to form a searchable data element dictionary (Honzal, e.g., ¶36, “data repositories containing assets…store data containing information about a financial institution…Repository C 103 describes a relational database schema for the tables…is described in terms of host, database schema, table, and column information.” Examiner’s note: “data elements” are defined in the Specification at ¶479 as “attributes that make up the data dictionary.” The data dictionary is not specifically defined, ;
	(B) creating with the first computer a plurality of categories that include data elements retrieved from the data element dictionary, with creating each of the categories to include data elements relating to at least one predetermined business issue, and storing the plurality of categories in a second cloud environment database to form a searchable category library (Honzal, e.g., ¶36, “Repository B 102 describes the business meaning of the banking data, via a hierarchical glossary that defines business categories and business terms for the banking data…category ‘Locations’ classifies data by the physical location of the data.” Examiner’s note: categories are defined in the Specification at ¶480 to “mean the logical categorization of data elements,” and the disclosure of Honzal describes a repository including category classification of data);
	(C) creating with the first computer at least one data mart that includes one or more categories retrieved from the categories library and integrating the data elements of the retrieved categories into the at least one data mart, with the data mart including information elements relating a plurality of predetermined business issues (Honzal, e.g., ¶38, “Data mart schemas may be build using assets stored in data repositories.” Examiner’s note: the data repositories include the information elements repository and the category repository disclosed above. See also, e.g., ¶38, describing a snowflake schema, which describes 
	Honzal does not teach a system user client device accessing and retrieving information elements from the data mart created at step (C) for system user consumption for use in the system user’s business. However, Linstedt does teach: (D) the system user client device accessing and retrieving information elements from the data mart created at step (C) for system user consumption for use in the system user’s business (Linstedt, e.g., ¶36, “the BI and DSS module 75 includes analysis tools, report generator tools, and data mining tools…can also be passed on to various corporate portals (i.e., end users)…” Examiner’s note: the data is received by the BI and DSS module from the data marts (fourth storage area 55), formatted (analysis, report), and passed on to the computer system user (end user) via corporate portal 85) for the purpose of enabling a designated user to view output related to a generated data mart (Linstedt, ibid.).
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the data warehouse providing system and method of Honzal to provide a system user client device accessing and retrieving information elements from the data mart created at step (C) for system user consumption for use in the system user’s business as the disclosure of Linstedt shows that it was known to those of ordinary skill in the pertinent art to improve a data warehouse providing system and method by providing a system user client device accessing and retrieving information elements from the data mart created at step (C) for system user Id.).

Claim 19 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Honzal in view of Linstedt, and in further view of Mullen.

Regarding claim 19, the rejection of claim 18 is incorporated, but Honzal in view of Linstedt does not teach that the first and second computer system include a same device. However, Mullen does teach: wherein the first computer and the system user device includes a same device (Mullen, e.g., 15:31-43, “system building tools 68 comprise the core of the development architecture 50 and are used to design, build and test the overall functionality of the data warehouse computing system 20.” Examiner notes that there is no suggestion that the design, build and test functionalities must be carried out by separate users and/or at separate devices/locations) for the purpose of permitting a system architect or other administrative user to perform multiple functions related to a data mart (Mullen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the data warehouse providing system and method of Honzal in view of Linstedt to provide that the first and second computer system include a same device as the disclosure of Mullen shows that it was known to those of ordinary skill in the pertinent art to improve a data warehouse providing system and method by providing that the first and second computer system include a same device for the purpose of permitting a system architect or other administrative user to perform multiple functions related to a data mart (Mullen, Id.).

Claim 20 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Honzal in view of Linstedt, and in further view of Jensen et al., U.S. 2012/0173478 A1 (hereinafter referred to as “Jensen”).

Regarding claim 20, the rejection of claim 18 is incorporated, but Honzal in view of Linstedt does not teach that the data element dictionary is searchable. However, Jensen does teach: wherein the searchable data element dictionary includes being searchable by the system user client device (Jensen, e.g., ¶41, “table may be searched for…” Examiner’s note: the table may be searched for by description or other metadata, which is more widely described at, e.g., ¶¶32-36) for the purpose of permitting a system architect or other administrative user to search for appropriate elements for a data mart to be generated (Jensen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the data warehouse providing system and method of Honzal in view of Linstedt to provide that the data element dictionary is searchable as the disclosure of Jensen shows that it was known to those of ordinary skill in the pertinent art to improve a data warehouse providing system and method by providing that the data element dictionary is searchable for the purpose of permitting a system architect or other administrative user to search for appropriate elements for a data mart to be generated (Jensen, Id.).

Conclusion
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191